Exhibit 10.47 Dated September, 6 2012 Counterpart Lease relating to First Floor Offices Medino House Rushington Business Park Totton Southampton SO40 9LU between R A Martin Holdings Limited and Omnicomm, Ltd 11 The Avenue Southampton Hampshire SO17 1XF Tel: +44 (0)23 8071 8000 Fax: +44 (0)23 8071 8121 Ref: MJC Contents Clause 1. Interpretation 1 2. Grant 5 3. Ancillary rights 6 4. Rights excepted and reserved 7 5. The Annual Rent 9 6. Services 9 7. Insurance 10 8. Rates and taxes 12 9. Utilities 12 VAT 12 Default interest and interest 12 Costs 13 Compensation on vacating 13 No deduction, counterclaim or set-off 13 Assignments 14 Underlettings 15 Sharing occupation 16 Charging 16 Prohibition of other dealings 16 Registration and notification of dealings and occupation 16 Prohibition of noting lease on the title of the Landlord 17 Repairs 17 Decoration 17 Alterations and signs 18 Returning the Property to the Landlord 18 Use 19 Management of the Building 19 Compliance with laws 19 Energy Performance Certificate 20 Encroachments, obstructions and acquisition of rights 21 Breach of repair and maintenance obligations 21 Indemnity 22 Covenant for quiet enjoyment for the Landlord 22 Re-entry and forfeiture 22 Liability 22 Entire agreement and exclusion of representations 23 Notices, consents and approvals 23 Governing law and jurisdiction 24 Break clause for the Tenant 25 Exclusion of sections 24-28 of the LTA 1954 25 THIS LEASE is dated 2012 Parties R A Martin Holdings Limited, a company incorporated and registered in England and Wales with company number 07208639, whose registered office is at Medino House Rushington Business Park, Rushington Lane, Totton, Southampton, United Kingdom, SO40 9LU ( Landlord ). Omnicomm, Ltd, a company incorporated and registered in England and Wales with company number 06960362, whose registered office is at Navigation House The Shipyard, Bath Road, Lymington, Hampshire, United Kingdom, SO41 3YL ( Tenant ). Agreed Terms 1. Interpretation The definitions and rules of interpretation set out in this clause 1.1 apply to this lease. Act of Insolvency : (a) the taking of any step in connection with any voluntary arrangement or any other compromise or arrangement for the benefit of any creditors of the Tenant or any guarantor; or (b) the making of an application for an administration order or the making of an administration order in relation to the Tenant or any guarantor; or (c) the giving of any notice of intention to appoint an administrator, or the filing at court of the prescribed documents in connection with the appointment of an administrator, or the appointment of an administrator, in any case in relation to the Tenant or any guarantor; or (d) the appointment of a receiver or manager or an administrative receiver in relation to any property or income of the Tenant or any guarantor; or (e) the commencement of a voluntary winding-up in respect of the Tenant or any guarantor, except a winding-up for the purpose of amalgamation or reconstruction of a solvent company in respect of which a statutory declaration of solvency has been filed with the Registrar of Companies; or (f) the making of a petition for a winding-up order or a winding-up order in respect of the Tenant or any guarantor; or (g) the striking-off of the Tenant or any guarantor from the Register of Companies or the making of an application for the Tenant or any guarantor to be struck-off; or 1 (h) the Tenant or any guarantor otherwise ceasing to exist (but excluding where the Tenant or any guarantor dies); or (i) the presentation of a petition for a bankruptcy order or the making of a bankruptcy order against the Tenant or any guarantor. The paragraphs above shall apply in relation to a partnership or limited partnership (as defined in the Partnership Act 1890 and the Limited Partnerships Act 1907 respectively) subject to the modifications referred to in the Insolvent Partnerships Order 1994 (
